AMENDED ORDER
AMDAHL, Chief Justice.
The Director of Lawyers Professional Responsibility has filed with this court a petition alleging that the respondent Milton D. Price, Jr. has failed to file timely Minnesota and United States individual income tax returns for the years 1982, 1983, and 1984, and that such conduct in so failing to make timely filings of those returns violated the disciplinary rules including but not necessarily limited to DR 1-102(A)(6), Minnesota Code of Professional Responsibility (MCPR), and the holding in In re Bunker, 294 Minn. 47, 199 N.W.2d 628 (1972), and that such continuing conduct after August 31, 1985, violated Rule 8.4(b) and (d), Minnesota Rules of Professional Conduct (MRPC) and the holding in In re Bunker. Subsequent to the filing of the petition, the Director and the respondent have entered into a stipulation. In the stipulation the respondent admitted the allegations of the petition. In the stipulation the Director likewise acknowledged that respondent has contended that all the returns have been filed and that either the respondent owes no tax or was owed a refund from the taxing authority; that no criminal tax convictions resulted from the respondent’s failure to file the income tax returns and that no criminal proceedings were pending; that the failure to file the returns was due in part to some family illnesses; that respondent has no record of any prior discipline complaints in more than 34 years of practice; and that at all times respondent was cooperative with the Director. In the stipulation the respondent acknowledges rights afforded to him by Rule 9, Rule 10(a), and Rule 14 of the Rules on Lawyers Professional Responsibility (RLPR). In addition, he waives all the rights he has under those rules. By the stipulation, the Director and respondent join in recommending that this court render a public reprimand to the respondent and place him on two year’s probation pursuant to Rule 15, RLPR.
The court having considered the petition, the files and records herein, and the stipulation,
IT IS NOW ORDERED:
1. The court hereby publicly reprimands the respondent for violating DR 1-102(A)(6), Minnesota Code of Professional Responsibility, and after August 31, 1985, for violation of Rule 8.4(b) and (d), Minnesota Rules of Professional Conduct, and for violating our holding in In re Bunker, 294 Minn. 47, 199 N.W.2d 628 (1972).
2. The court hereby imposes upon the respondent the duty to pay $500 in costs *404pursuant to Rule 24(a), RLPR, said cost to be paid within 30 days of the date of this amended order.
3. The respondent is placed on probation for a term of two years from the date of this amended order upon the following terms and conditions:
(a) Respondent shall timely file state and federal tax returns and pay any taxes shown thereon as said taxes become due.
(b) Respondent shall affirmatively report on or before the tax filing due date of each year during which the probation is in effect that his compliance with
the law and with this amended order has been completed.
(c)Upon request of the Director, respondent shall provide the Director with tax authorizations deemed by the Director to be necessary to obtain verification from state and federal authorities that tax returns have been filed and taxes due thereon have been paid in full.